UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-35586 MagneGas Corporation (Exact name of registrant as specified in its charter) Delaware 26-0250418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 Rainville Rd Tarpon Springs, Florida (Address of principal executive offices) (Zip Code) (727) 934-3448 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of August 6, 2014 there were33,208,601 shares of common stock, $0.001 par value issued and outstanding. MAGNEGAS CORPORATION TABLE OF CONTENTS FORM 10-Q REPORT June 30, 2014 Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 25 Item 4. Controls and Procedures. 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 1A. Risk Factors. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 3. Defaults Upon Senior Securities. 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information. 26 Item 6. Exhibits. 26 SIGNATURES 27 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Page Number Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 (audited) 4 Statements of Operations for the three and six months ended June 30, 2014 and 2013 (unaudited) 5 Statement of Changes in Stockholders' Equity (unaudited) 6 Statements of Cash Flows for the six months ended June 30, 2014 and 2013 (unaudited) 7 Notes to Unaudited Financial Statements 8 3 MagneGas Corporation Balance Sheets June 30, December 31, (Unaudited) (Audited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $89,802 and $83,069, respectively Inventory, at cost Prepaid and other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $802,608 and $661,744, respectively Intangible assets, net of accumulated amortization of $272,680 and $248,446, respectively Investment in joint ventures Security deposits Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued expenses Deferred revenue Customer Deposits 0 Total Current Liabilities Total Liabilities $ $ Stockholders' Equity Preferred stock: $0.001 par; 10,000,000 authorized; 1,000,000 issued and outstanding Common stock: $0.001 par; 90,000,000 authorized; 32,814,763 and 23,259,109 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the financial statements. 4 MagneGas Corporation Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue: $ $ $ 369,931 $ Direct costs 80,906 230,442 145,290 139,489 119,034 Operating Expenses: Selling, General and Administration 917,640 1,610,343 1,911,620 Investor Relations 60,127 481,268 116,016 Stock-based compensation 384,700 732,028 785,294 Research and development 2,821 181,658 16,111 Depreciation and amortization 139,208 165,214 306,899 Total Operating Expenses 1,504,496 3,170,612 3,135,941 Operating Income (Loss) Other Income and (Expense): Interest ) 21 283 Total Other Income (Expense) ) 21 Net Income (Loss) before tax benefit ) Provision for Income Taxes Net Income (Loss) ) ) $ ) $ ) Net Loss per share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares: Basic and diluted 20,900,099 20,493,277 The accompanying notes are an integral part of the financial statements. 5 MagneGas Corporation Statement of Changes in Stockholders' Equity (Unaudited) Preferred Common Additional Paid In Unearned Sock Accumulated Total Shares Amount Shares Amount Capital Comp Deficit Equity Balance at December 31, 2011 $ 2 $ $ $ ) $ ) $ Compensation recognized under consulting agreement, May 31, 2008 Issued per resolution Issued for services Options issued Options exercised for cash 89 Previous exercised 38 ) 0 Private placement Offerings costs ) ) Sale of shares for cash 4 Net loss ) ) Balance at December 31, 2012 $ ) $ ) $ Compensation recognized under consulting agreement, May 31, 2008 Common shares issued: Offerings costs ) ) Issued in exchange for services Net loss (audited) ) ) Balance at December 31, 2013 $ 0 $ ) $ Private placement 4 Offerings costs Issued for services Options - Stock Comp Options exercised Preferred shares converted to CommonStock ) (4 ) 0 Net loss (unaudited) Balance at June 30, 2014 $ 0 $ ) $ The accompanying notes are an integral part of the financial statements. 6 MagneGas Corporation Statement of Cash Flows For the Six Months Ended June 30, 2014 and 2013 (Unaudited) June 30, Cash Flows from Operations Net loss $ ) ) Adjustments to reconcile net loss to cash used in operating Activities: Depreciation and amortization Stock compensation Stocks issued for Services 0 Provision for bad debt Loss on disposal of Fixed Assets 0 Changes in operating assets: Accounts receivable ) ) Inventory ) Prepaid & other current assets ) ) Security Deposits ) 0 Accounts payable ) ) Accrued expenses ) ) Customer deposits 0 Deferred revenue and customer deposits ) ) Total adjustments to net income Net cash (used in) operating activities ) ) Cash Flows from Investing Activities Acquisition of property and equipment ) ) Security deposit 0 ) Acquisition of Intangibles ) Net cash flows (used in) investing activities ) ) Cash Flows from Financing Activities Proceeds from issuance of common stock Common Stock issued for Services - 0 Net cash flows provided by (used in) financing activities Net increase (decrease) in cash ) Cash balance, beginning Cash balance, ending $ Disclosure of cash flow information and non-cash investing and financing activities: Interest paid $ Taxes paid $ The accompanying notes are an integral part of the financial statements. 7 MagneGas Corporation Notes to the Unaudited Financial Statements June 30, 2014 1. Background Information MagneGas Corporation (the “Company”) was organized in the state of Delaware on December 9, 2005. The Company was originally organized under the name 4307, Inc., for the purpose of locating and negotiating with a business entity for a combination. On April 2, 2007 all the issued and outstanding shares of 4307, Inc. were purchased and the Company name was changed to MagneGas Corporation. We are an alternative energy company that creates a system that produces hydrogen based fuel through the gasification of liquid and liquid waste. We have developed a process which gasifies various types of liquid waste through a proprietary plasma arc system.A byproduct of this process is an alternative to natural gas currently sold in the metalworking market as a cutting fuel. We produce gas bottled in cylinders for the purpose of distribution to the metalworking market as an alternative to acetylene. Additionally, we market, for sale or licensure, our proprietary plasma arc technology for the processing of liquid waste (the “Plasma Arc Flow” or “Plasma Arc Flow System”) and are developing the ancillary uses of our MagneGas fuel for co-combustion. Through the course of our business development, we have established a retail and wholesale platform to sell our fuel for use in the metalworking and manufacturing industries. We have also established a network of brokers to sell our Plasma Arc Flow equipment internationally. 2. Summary of Significant Accounting Policies The significant accounting policies followed are: Basis of Presentation The accompanying unaudited financial statements have been prepared in conformity with U.S. generally accepted accounting principles (“GAAP”) for interim financial information, the instructions to SEC Form10-Q and Article8 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the balance sheet and the reported amounts of revenues and expenses for the period. Actual results could differ significantly from those estimates. The accompanying unaudited consolidated financial statements and the following notes should be read in conjunction with the audited consolidated financial statements and the notes thereto in the Company’s Form10-K for the year ended December31,2013. In the opinion of management, all adjustments consisting of normal recurring adjustments necessary for a fair statement of (a) the result of operations for the six months ended June 30, 2014 and 2013; (b) the financial position at June 30, 2014; and (c) cash flows for the six months ended June 30, 2014 and 2013, have been made. Certain reclassifications have been made to prior year classifications for comparability purposes. Use of Estimates The Company prepares its financial statements in conformity with GAAP. These principles require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management believes that these estimates are reasonable and have been discussed with the Board of Directors; however, actual results could differ from those estimates.The financial statements presented include estimates for patent life, recoverability of deferred tax assets and collections on our receivables.Our estimates include consideration of the useful lives of our intellectual property, allocations to research and development costs and recognition of deferred tax assets. Variable Interest Entities The Company considers the consolidation of entities to which the usual condition (ownership of a majority voting interest) of consolidation does not apply, focusing on controlling financial interests that may be achieved through arrangements that do not involve voting interest.If an enterprise holds a majority of the variable interests of an entity, it would be considered the primary beneficiary.The primary beneficiary is generally required to consolidate assets, liabilities and non-controlling interests at fair value (or at historical cost if the entity is a related party) and subsequently account for the variable interest as if it were consolidated based on a majority voting interest.The Company has investments in joint ventures that are in development of the MagneGas technology, however the Company is not identified as a primary beneficiary; therefore no consolidation is required and the investments are listed at their cost. 8 Fair Value of Financial Instruments In September 2006, the Financial Accounting Standards Board (FASB) introduced a framework for measuring fair value and expanded required disclosure about fair value measurements of assets and liabilities.The Company adopted the standard for those financial assets and liabilities as of the beginning of the 2008 fiscal year and the impact of adoption was not significant. Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principle or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. A fair value hierarchy that distinguishes between (1)market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2)an entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: ● Level1 Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. ● Level2 Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly, including quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability (e.g., interest rates); and inputs that are derived principally from or corroborated by observable market data by correlation or other means. ● Level3 Inputs that are both significant to the fair value measurement and unobservable. Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of June 30, 2014. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values due to the short-term nature of these instruments. These financial instruments include accounts receivable, inventory, other current assets, accounts payable, accrued compensation and accrued expenses. The fair value of the Company’s notes payable is estimated based on current rates that would be available for debt of similar terms which is not significantly different from its stated value.The Company applied ASC 820 for all non-financial assets and liabilities measured at fair value on a non-recurring basis. Accounts Receivable, Credit Accounts receivable consist of amounts due for the delivery of MagneGas sales to customers.An allowance for doubtful accounts is considered to be established for any amounts that may not be recoverable, which is based on an analysis of the Company’s customer credit worthiness, and current economic trends.Based on management’s review of accounts receivable, an allowance for doubtful accounts was considered necessary, based on considerations of limited credit history with our customers and in consideration of the economy.Receivables are determined to be past due, based on payment terms of original invoices.The Company does not typically charge interest on past due receivables. Revenue Recognition The Company generates revenue through two processes: (1) the sale of its MagneGas fuel for metal cutting and (2) the sale of its Plasma Arc Flow units.Additionally the Company also recognizes revenue from territorial license arrangements. ● Revenue for metal-working fuel is recognized when shipments are made to customers. The Company recognizes a sale when the product has been shipped and risk of loss has passed to the customer. ● Revenue generated from sales of its production unit is recognized on a percentage of completion, based on the progress during manufacturing of the unit.Our machine is a significant investment and generally requires a 6 to 9 month production cycle.During the course of building a unit the actualcosts are tracked to our cost estimates and revenue is proportionately recognized during the process.Significant deposits are required before production.These deposits are classified as customer deposits.During our production, costs and progress earnings are accumulated and included in “Costs and earnings” as an asset. ● Licenses are issued, per contractual agreement, for distribution rights within certain geographic territories.The Company recognizes revenue ratably, based on the amounts paid or values received, over the term of the licensing agreement. 9 Inventories Inventories are stated at the lower of standard cost or market, which approximates actual cost. Cost is determined using the first-in, first-out method.Inventory is comprised of spare parts, consumables used in the production of gas, regulators and tips and accumulated costs incurred in the manufacturing process of units held for future sales. Long-Lived Assets Property and equipment is stated at cost. Depreciation is computed by the straight-line method over estimated useful lives (3-30 years). Intellectual property assets are stated at their fair value acquisition cost. Amortization of intellectual property assets is calculated by the straight line method over their specific life (15 years).Historical costs are reviewed and evaluated for their net realizable value of the assets.The carrying amount of all long-lived assets is evaluated periodically to determine if adjustment to the depreciation and amortization period or the unamortized balance is warranted. Based upon its most recent analysis, the Company believes that no impairment of property and equipment existed at June 30, 2014 and December 31, 2013. Long-lived assets such as property, equipment and identifiable intangibles are reviewed for impairment whenever facts and circumstances indicate that the carrying value may not be recoverable.When required impairment losses on assets to be held and used are recognized based on the fair value of the asset.The fair value is determined based on estimates of future cash flows, market value of similar assets, if available, or independent appraisals, if required.If the carrying amount of the long-lived asset is not recoverable from its undiscounted cash flows, an impairment loss is recognized for the difference between the carrying amount and fair value of the asset.When fair values are not available, the Company estimates fair value using the expected future cash flows discounted at a rate commensurate with the risk associated with the recovery of the assets.The Company did not recognize any impairment losses for any periods presented. Stock Based Compensation The Company issues restricted stock to consultants for various services and to Directors for their service on the Board of Directors.Cost for these transactions are measured at the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable.The value of the common stock is measured at the earlier of (i) the date at which a firm commitment for performance by the counterparty to earn the equity instruments is reached or (ii) the date at which the counterparty's performance is complete.The Company recognized consulting expenses and a corresponding increase to additional paid-in-capital related to stock issued for services Stock compensation for the periods presented were issued to consultants for past services provided, accordingly, all shares issued are fully vested, and there is no unrecognized compensation associated with these transactions. Shipping Costs The Company includes shipping costs and freight-in costs in direct costs, for those expenses associated with revenue process. The Company has incurred shipping and delivery costs associated with establishing units at production sites as well as incurring costs in shipping samples, trade shows and other business related functions, which are charged as a selling or administrative expense.Shipping costs were $13,111 and $38,917 for the six months ended June 30, 2014 and 2013, respectively. Advertising Costs The costs of advertising are expensed as incurred. Advertising expenses are included in the Company’s operating expenses.Advertising expense was $38,179 and $80,329for the six months ended June 30, 2014 and 2013, respectively. Research and Development The Company expenses research and development costs when incurred. Research and development costs include engineering and laboratory testing of product and outputs. Indirect costs related to research and developments are allocated based on percentage usage to the research and development. Research and Development expense was $181,658 and $16,111for the six months ended June 30, 2014 and 2013, respectively.Research and Development expenses increased primarily as a result of additional activity related to projects for the use of MagneGas to reduce coal emissions through co-combustion and the development of a new oil processing system. Income Taxes The Company accounts for income taxes under the liability method. Deferred tax assets and liabilities are recorded based on the differences between the tax bases of assets and liabilities and their carrying amounts for financial reporting purpose, referred to as temporary differences. Deferred tax assets and liabilities at the end of each period are determined using the currently enacted tax rates applied to taxable income in the periods in which the deferred tax assets and liabilities are expected to be settled or realized. 10 Earnings (Loss) Per Share Basic earnings (loss) per share calculations are determined by dividing net income (loss) by the weighted average number of shares outstanding during the year. Diluted earnings (loss) per share calculations are determined by dividing net income (loss) by the weighted average number of shares.In periods of net loss, stock equivalents are excluded, as those shares would be anti-dilutive. The Company has issued options to several investors, upon their purchase of shares.Options, whose strike price is less than the current market value, are considered common stock equivalents and are included in dilutive earnings per share. (a) Net loss for the period, options and other dilutive common stock equivalents are anti-dilutive and are excluded from computation. June 30, June 30, Net loss $ ) $ ) Weighted Average Shares Common Stock Common stock equivalents (Options) * * * Net loss for the period, options and other dilutive common stock equivalents are anti-dilutive and are excluded from computation. As of June 30, 2014, there are no options and warrants vested above the current fair market trading value, which would be common stock equivalents. 3. Recently Issued Accounting Pronouncements Except for rules and interpretive releases of the SEC under authority of federal securities laws and a limited number of grandfathered standards, the FASB Accounting Standards Codification™ (“ASC”) is the sole source of authoritative GAAP literature recognized by the FASB and applicable to the Company.Management has reviewed the aforementioned rules and releases and believes any effect will not have a material impact on the Company's present or future financial statements. 4. Inventory Inventory primarily consists of: June 30, December 31, Production materials consumables, spare parts, & accessories $ $ Units, Construction in process $ $ 11 5. Long Lived Assets Property and equipment consists of: June 30, December 31, Machinery and equipment $ $ Furniture and office equipment 56,287 Transportation Production units & cylinders Land and buildings Less accumulated depreciation $ $ Depreciation of equipment was $140,980 and $282,665 for the six months ended June 30, 2014 and 2013, respectively. A unit designated for Production was moved out and into Construction-In Progress since the unit being re-designed to a specific customer’s needs (to specific agreement) and will in the very near future be recognized as through a sale. Intellectual property: The Company owns intellectual property, which it is amortizing on a straight-line basis over the assets useful life.The Company assesses fair market value for any impairment to the carrying values.As of June 30, 2014 and December 31, 2013 management concluded that there was no impairment to the intangible assets. June 30, December 31, Intellectual property $ $ Less accumulated amortization $ $ Future amortization through December 31,: 2018 and thereafter $ Amortization of the intangible assets was $24,234 and $24,234 for thesix months ended June 30, 2014 and 2013, respectively. Management periodically reviews the valuation of this asset for potential impairments.Consideration of various risks to the valuation and potential impairment includes, but is not limited to:(a) the technology’s acceptance in the marketplace and the Company’s ability to attain projected forecasts of revenue (discounted cash flow of projections); (b) competition of alternative solutions; and (c) federal and state laws which may prohibit the use of the Company’s production machinery as currently designed.Management has not impaired this asset, to date, and does not anticipate any negative impact from known current business developments. Management continuously measures the marketplace, potential revenue developments and competitive developments in the scientific industry. 6. Investment in Joint Ventures On June 25, 2010, the Company entered into agreement with a Belgian company, whereby 250,000 shares of the Company’s common stock and territorial license rights were exchanged for a 20% interest in MagneGas Europe.The Company valued the investment in the Joint Venture at the fair market value of the shares issued ($23,750).The Company does not have effective or beneficial control over the European entity and is to account for the investment under the Cost Method. On June 28, 2010, the Company entered into agreement with DDI Industries, a Chinese company, in contemplation of the formation of MagneGas China.The Company provided mechanical drawings (for complete construction), computer programs, license of patents (Greater China Region), trademarks, etc. of the Plasma Arc Flow Recyclers to the new entity in exchange for a $2 million investment in MagneGas Corporation (received as of September 30, 2010; subscription at a share price of $1.35 or 1,481,481 common shares and 20% share in MagneGas China.The Company’s investment has been valued at $466,660, a mutually agreed amount for the technology license.The MagneGas China entity has been funded in cash for an amount which reflects the intellectual property’s value. The Company does not have effective or beneficial control over the China entity so it will not for the investment under the Cost Method. On January 16, 2014, the Company established a subsidiary company, Supplemental Energy Solutions, LLC, to pursue the coal co-combustion coal market in the United States and Canada.The Company owns 50% of Supplemental Energy Solutions, LLC with the balance owned by confidential partners from the United States and additional partners to be added as warranted. Currently there is no value placed on this subsidiary as it is a development stage company conduction research and development for this market. 12 On March 19, 2014, the Company signed a Joint Venture agreement with FutureEnergy Pty Ltd of Australia. Under the terms of the agreement, both parties will own 50% of a new Company formed for the purpose of developing, licensing and commercializing new intellectual property for co-combustion of MagneGas fuels with hydrocarbon fuels to reduce emissions and increase energy. This agreement includes and extends beyond the existing partnership of coal co-combustion to include other current and future developments such as the combustion of MagneGas with diesel, heavy oil, aviation fuels, and liquid petroleum gas.The Company is working with FutureEnergy Pty Ltd and Supplemental Energy Solutions to finalize a license and commercialization agreement for the United Stated and Canada for Coal Co-Combustion. Currently there is no value placed on this joint venture as it is a development stage company conducting research and development. Our investments in joint ventures are considered as Level 3, as defined in FASB Accounting Standards Codification (ASC) 820 “Fair Value Measurements and Disclosures” (ASC 820), and management considers alternative methods for valuing these investments to determine if there would be impairment to the current carrying value, currently our cost basis. As of June 30, 2014 and December 31, 2013, management does not believe any impairment exists with regard to the investments in joint ventures. 7. Deferred Revenue and Customer Deposits The Company has received deposits on production units and fees for exclusive territorial license.The Company has deferred the associated revenues until such time that production order is placed and produced (recognition under percentage of completion method) or through the passage of time (recognition over the life of the license term). June 30, December 31, Mexico territory license, non-refundable payment from a company for a six-month period ending February 28, 2011 $ $ China territory license, exclusive 5 year license, expiring June 28, 2015 Philippines, deposit on production unit Mexico down payment on equipment Installment payments from Kazakhstan for equipment $ $ Portion recognized Deferred revenue and customer deposits $ $ The amount recognized as revenue under licensing arrangements was, $46,666 and $46,666 for the six months ended June 30, 2014 and 2013, respectively. 8. Income Tax Provision (Benefit) for Income Taxes The Company has not recognized a provision for income tax benefit during the periods presented, due to the net operating losses incurred.The Company may recognize benefits in future periods when management believes that any benefit will be recognized. Deferred Income Taxes Deferred income taxes are the result of timing differences between book and tax basis of certain assets and liabilities, timing of income and expense recognition of certain items and net operating loss carry-forwards. The Company assesses temporary differences resulting from different treatments of items for tax and accounting purposes. These differences result in deferred tax assets and liabilities, which are recorded in our balance sheets. The Company evaluates the realizability of its deferred tax assets and assesses the need for a valuation allowance on an ongoing basis. In evaluating its deferred tax assets, the Company considers whether it is more likely than not that the deferred income tax assets will be realized. The ultimate realization of deferred tax assets depends upon generating sufficient future taxable income prior to the expiration of the tax attributes.In assessing the need for a valuation allowance the Company must project future levels of taxable income. This assessment requires significant judgment. The Company examined the evidence related to a recent history of tax losses, the economic conditions in which it operates recent organizational changes, its forecasts and projections.The Company will continue to evaluate its deferred tax assets to determine whether any changes in circumstances could affect the realization of their future benefit. 13 The Company had not previously recognized an income tax benefit for its operating losses generated since inception through December 31, 2009 based on uncertainties concerning its ability to generate taxable income in future periods of which, at the time, the realization could not be considered more likely than not.Based on events subsequent to the balance sheet date, management has re-assessed the valuation allowance and the recognition of its deferred tax losses, however, based on the Company’s history of losses and other negative evidence resulting in the allowance, no income tax benefit will be recognized for prior periods.The tax benefit for the prior periods, in the amount of $348,800, arising from operating losses as a start-up company and other temporary differences, has been off-set by an equal valuation allowance. For balance sheet presentation the Company nets its current deferred tax assets and liabilities and non-current deferred tax assets and liabilities. Under the Internal Revenue Code of 1986, as amended, these losses can be carried forward twenty years.As of December 31, 2013 the Company has net operating loss carry forwards remaining from the following years: Net Operating Year Year Generated Loss Expires 2007 – 2013 approx $ The adoption of provisions, required by Accounting Standard Codification, did not result in any adjustments. The Company is currently open to audit under the statute of limitations by the Internal Revenue Service for the years ending December31, 2010 through 2013. The Company state income tax returns are open to audit under the statute of limitations for the years ending December31, 2008 through 2013. The Company recognizes interest and penalties related to income taxes in income tax expense. The Company had incurred no penalties and interest for the six months ended June 30, 2014 and June 30, 2013 9. Equity The Company has two classifications of stock: Preferred Stock includes 10,000,000 shares authorized at a par value of $0.001. Preferred Stock has been issued as Series A Preferred Stock. Preferred Stock has liquidation and dividend rights over Common Stock, which is not in excess of its par value. The preferred stock has no conversion rights or mandatory redemption features. There have been 1,000,000 shares of PreferredStock issued to an entity controlled by Dr. Ruggero Santilli, Ermanno Santilli, President and CEO, Luisa Ingargiola, CFO and Carla Santilli, Director,. Each share of Preferred Stock is entitled to 100,000 votes. There were 2,141 shares of Series B Preferred stock that were authorized as part of a registered offering on January 27, 2014 with a conversion price of $0.80 cents per share. There are no shares currently outstanding of Class B Preferred stock. There were 2,100.5 shares of Series C Preferred stock that were authorized on March 28, 2014 as part of a registered offering. There were no shares of Series C Preferred stock that were outstanding as of June 30, 2014. Common Stock includes 90,000,000 shares authorized at a par value of $0.001. The holders of Common Stock and the equivalent Preferred Stock, voting together, shall appoint the members of the Board of the Directors. Each share of Common Stock is entitled to one vote. 500,000 warrants exercised in period ending June 30, 2014 and 359,928 shares were issued for services rendered. 14 Common Stock Issuances On June 5, 2013, the Company closed its previously-announced underwritten public offering of 2,728,139 shares of common stock, par value $0.001 per share, and 2,728,139 warrants to purchase 682,035 shares of common stock with an exercise price of $1.35 per share, which includes the full exercise of the over-allotment option by the underwriter to purchase an additional 355,844 shares of common stock and warrants to purchase 88,961 shares of common stock with an exercise price of $1.35, at a combined price to the public of $0.90, for gross proceeds to the Company of $2,455,325. The Company intended to use the proceeds from the offering for working capital and general corporate purposes. Northland Securities, Inc. acted as underwriter for the offering. On September 27, 2013, the Company settled a dispute with GreenPlanet Aid C.V. of Mexico (GreenPlanet)to which GreenPlanet was requesting a refund of a non-refundable deposit and as settlement ofthis dispute the Company offered 93,750 shares of common stock. This resulted in a $43,750 gain which is recognized as Other Income.This is an unrelated entity to Clear Sky Energy S.A. de C.V. of Mexico, who have a current active contract with the Company. On September 27, 2013, the Company issued 31,250 shares of Common Stock to Benewatt Holdings, Inc. as payment for consulting services rendered. On January 27, 2014 MagneGas issued registered shares of the Company's common stock for $1,858,867 in gross proceeds and unregistered shares of Series B convertible preferred stock for $2,141,133 in gross proceeds, convertible into common stock of the Company at $0.80 per share.The transaction also provided for the issuance by the Company of unregistered warrants to purchase up to 2,676,416 shares of common stock of the Company with an initial exercise price of $1.11.All 2,141 of the Series B preferred shares issued were converted to 2,676,416 common shares on or prior to March 31, 2014. On March 28, 2014 MagneGas issued 2,000,000 shares of its common stock and Series C Convertible Preferred Stock convertible into 1,448,276 shares of common stock.The per share purchase price for the common stock and the conversion price of the preferred stock was $1.45, resulting in gross proceeds of $5 million.The transaction also provided for the issuance by the Company of unregistered warrants to purchase up to 1,724,138 shares of common stock of the Company with an initial exercise price of $2.15.725 shares of the Series C preferred stock were converted into 500,000 common shares on or prior to March 31, 2014. All remaining shares were converted prior to June 30, 2014. Options and Warrants In the period ending March 31, 2011, the Company issued 50,000 warrants to a consultant with an exercise term of 5 years and a strike price of $1.50.The Company calculated the value of these shares at $68,500, based on using Black Sholes model.Assumptions used in the calculation were volatility of 151.7%, estimated life of 2.5 years, 0% forfeiture and risk free interest rate of 1.8%.On June 28, 2012, these warrants were exercised on a cashless basis, resulting in the issuance of 37,500 common shares. During 2011, the Company also issued options attached to the purchase of shares at a 1:1 ratio, resulting in the issuance of 2,079,563 options.Value for these attached options was included in the original capitalized transactions.These options are exercisable within 3 years at a price of $3.00 per share. During the quarter ended September 30, 2012, 84,125 options were exercised for proceeds of $252,375. In the period ending March 31, 2012, the Company issued 60,000 options to a consultant with an exercise term of 5 years, vesting over a one year period, and a strike price of $1.50.The Company calculated the value of these shares at $19,300, based on using Black Sholes model.Assumptions used in the calculation were volatility of 31.6%, estimated life of 1.5 years, 0% forfeiture and risk free interest rate of 1.8%.On June 28, 2012 these warrants were exercised on a cashless basis, resulting in the issuance of 37,500 common shares. On March 31, 2012 the Company issued 2,910,000 options to executives, in connection with employment agreements, at an exercise price of $1.50, vesting over a 3 year period.The Company calculated the value of these shares at $3,921,900, based on using Black-Sholes model.Assumptions used in the calculation were: volatility of 31.6%; estimated life of 2.5 years; 0% forfeiture; and risk free interest rate of .39%. The Company recognized stock-based compensation, on a straight-line basis over the ratable vesting period, in the amount of $1,135,294 for the nine months ending September 30, 2013. On April 8, 2014, the Board of Directors approved an option plan for employees for 185,000 common shares, with a strike price of $1.49 with a 5 year term.Options vest 50% in 12 months, 25% in 24 months and 25% in 36 months. 15 The following is a summary of outstanding options: Weighted Average Options Options Intrinsic Exercise Remaining Outstanding Vested Value Price Term Options, December 31, 2011 Granted $ $ 4.8 years Exercised ) ) Forfeited ) ) 2.3 years 31-Dec-12 Granted Exercised Forfeited December 31, 2013 $ $ 2.9 years Weighted Average Options Options Intrinsic Exercise Remaining Outstanding Vested Value Price Term Granted Exercised ) Forfeited June 30, 2014 $ $ 1 year 10. Related Party Transactions The Company occupies 5,000 square feet of the building owned by a related party. Rent is payable at $4,000 on a month to month basis. The facility allows for expansion needs. The lease is held by EcoPlus, Inc., a company that is effectively controlled by Dr. Santilli. The Company holds a 20% ownership of MagneGas Europe acquired by the issuance of 25,000 shares of common shares, which were valued at the fair market price at the date of grant, June 25, 2010, at $0.95 per share for an aggregate of $23,750. Dr. Santilli is a stockholder of MagneGas Europe, and at the time of the agreement, Ermanno Santilli, our current Chief Executive Officer, was the Chief Executive Officer of MagneGas Europe and Vice President of MagneGas Corporation. Employment Agreements On March 31, 2012, we entered into employment agreements with our key employees.A summary of these agreements are as follows: Executive Title Term* Annual Salary** Options*** Luisa Ingargiola, Chief Financial Officer, Director**** March 31, 2014 $ 25,000 vesting per quarter, exercisable at $1.50 Carla Santilli, Director***** March 31, 2014 $ 25,000 vesting per quarter, exercisable at $1.50 Ermanno Santilli, Chief Executive Officer, Director**** March 31, 2014 $ 37,500 vesting per quarter, exercisable at $1.50 *Term is extendable at mutual consent. ** Annual salaries also stipulate performance bonuses, to be determined and approved by Board of Directors. *** Options, valued to be $3,805,500, using Black-Scholes method, The Company recognizes stock-based compensation, on a straight-line basis over the ratable vesting period.Assumptions used in the calculation were: volatility of 47.9%; estimated life of 2.5 years; 0% forfeiture; and risk free interest rate of .51%. ****Luisa Ingargiola and Ermanno Santilli are in the process of working with the Board to renew their employment agreement. Effective April 1, 2014 their salary was changed to $100,000 and $120,000 respectively. *****Carla Santilli is no longer a paid employee and effective May 1, 2014 is a paid member of the Board of Directors, paid at the same rate as other directors. 16 11. Product LineInformation The following information is the results of our operatingproduct line revenues: Revenue Costs Margin June 30, 2014 Product Line: Metal Cutting $ $ $ License Fees - Unit Sales ) $ $ $ June 30, 2013 Product Line: Metal Cutting $ $ $ License Fees Unit Sales $ $ $ 12. Contingencies From time to time the Company may be a party to litigation matters involving claims against the Company. The Company operates with waste, hazardous material and within a highly regulated industry, which may lend itself to legal matters.Management believes that there are no current matters that would have a material effect on the Company’s financial position or results of operations. 17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Cautionary Notice Regarding Forward Looking Statements The information contained in Item 2 contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Actual results may materially differ from those projected in the forward-looking statements as a result of certain risks and uncertainties set forth in this report. Although management believes that the assumptions made and expectations reflected in the forward-looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual results will not be different from expectations expressed in this report. This filing contains a number of forward-looking statements which reflect management’s current views and expectations with respect to our business, strategies, products, future results and events, and financial performance. All statements made in this filing other than statements of historical fact, including statements addressing operating performance, events, or developments which management expects or anticipates will or may occur in the future, including statements related to distributor channels, volume growth, revenues, profitability, new products, adequacy of funds from operations, statements expressing general optimism about future operating results, and non-historical information, are forward looking statements. In particular, the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “may,” variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements, and their absence does not mean that the statement is not forward-looking. These forward-looking statements are subject to certain risks and uncertainties, including those discussed below. Our actual results, performance or achievements could differ materially from historical results as well as those expressed in, anticipated, or implied by these forward-looking statements. We do not undertake any obligation to revise these forward-looking statements to reflect any future events or circumstances. Readers should not place undue reliance on these forward-looking statements, which are based on management’s current expectations and projections about future events, are not guarantees of future performance, are subject to risks, uncertainties and assumptions (including those described below), and apply only as of the date of this filing. Our actual results, performance or achievements could differ materially from the results expressed in, or implied by, these forward-looking statements. Factors which could cause or contribute to such differences include, but are not limited to, the risks to be discussed in our Annual Report on Form 10-K and in the press releases and other communications to shareholders issued by us from time to time which attempt to advise interested parties of the risks and factors which may affect our business. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Our Company We are an alternative energy company that creates a system that produces hydrogen based fuel through the gasification of liquid and liquid waste. We have developed a process which gasifies various types of liquid waste through a proprietary plasma arc system. A byproduct of this process is a type of syngas that works as an alternative to natural gas currently sold in the metalworking market as a cutting fuel. We produce gas bottled in cylinders for the purpose of distribution to the metalworking market as an alternative to acetylene and other cutting gases. Additionally, we market, for sale or licensure, our proprietary plasma arc technology for the processing of liquid waste (the “Plasma Arc Flow” or “Plasma Arc Flow System”) and for the production of MagneGas for co-combustion with hydrocarbon fuels to reduce emissions. Through the course of our business development, we have established a retail platform to sell our fuel for use in the metalworking and manufacturing industries. History MagneGas Corporation was organized in the state of Delaware on December 9, 2005. We were originally organized under the name 4307, Inc., for the purpose of locating and negotiating with a business entity for a combination. On April 2, 2007 all the issued and outstanding shares of 4307, Inc. were purchased by Clean Energies Tech Co., a private company owned by Dr. Ruggero Santilli, the inventor of the Plasma Arc Flow™ technology. Following this stock purchase, our name was changed to MagneGas Corporation. Recent Developments The Company has spent the last several months developing its strategy for increasing revenue and reducing costs.To that end, it has identified three major market segments which it will pursue for generating revenue: ● Industrial Gas Sales ● Equipment Sales for Liquid Waste Processing ● Use of MagneGas® for the Co-Combustion of Hydro-Carbon Fuels to Reduce Emissions 18 The Company has launched a new Research and Development initiative with the following focus: ● High volume processing of oil ● Combustion of MagneGas with Hydrocarbon fuels, such as coal, to reduce emission ● Third party verification of fuel, liquid waste processing and equipment safety and performance results To that end we have made the following progress: Sales Industrial Gas Sales The Company has signed several new fuel distributors for the metal working market, including Accugas and GTW Welding in Michigan, AWISCO in New York, Sidney Lee Welding of Georgia and Welders Services Incorporated in Indiana.It also continues to sell fuel through existing distributors in Michigan, Florida and Pennsylvania.In addition, the Company is in various stages of negotiation with several other distributors and large end users in the Industrial Gas industry. The Company has received approval by both the Clearwater, Florida and New York City Fire Departments for the use of its fuel as a replacement for acetylene in metal cutting for extractions and demolitions.Both cities have placed their initial order for fuel and the Company has been in extensive training with fire fighters from both locations for its proper use. These relationships further validate the safety and effectiveness of the MagneGas fuel for metal cutting. In addition, the Company is currently conducting early stage due diligence for the acquisition of a regional gas distributor to further expand its revenue base for this market, however no offer has been made. Equipment Sales On August 23, 2013, we entered into a definitive agreement with a group from the Central Asian country of Kazakhstan to supply them with a mini-gasifier for $499,000 which they plan to use to test various liquid wastes.Based on the results of these tests, they anticipate purchasing an industrial size unit in 2014 or 2015.The system was shipped in June of 2014 and the revenue was recognized on a percentage of completion basis. As of January 15, 2014, they paid $499,000 and have paid the equipment in full. On August 19, 2013, the Company entered into a Memorandum of Understanding with “EAWC Technologies” of Florida and “Swiss Water Tech” of Switzerland to promote the sale of the MagneGas gasification systems through their network of clean energy and clean water distribution platforms.EAWC Technologies has continued its efforts to sell the technology in Switzerland, Hungary and Pakistan. The Company has started a new marketing campaign aimed at pursuing international equipment sales in strategic areas of the world through social media, industry events and a network of independent brokers. It is in the process of launching a new platform of brochures and other related media to promote international sales in this market.The Company is in various stages of negotiation and testing for the sale of equipment. MagneGas for the Co-Combustion of Hydro-Carbon Fuels to Reduce Emissions On October 8, 2013, the Company signed a Memorandum of Understanding with a confidential, unrelated group from the United States to enter into a joint venture arrangement for the testing, development and pursuit of the Co-Combustion of MagneGas™ with Coal Fired Power Plants to reduce the stack emissions and increase heat extraction (the “Joint Venture”). This Joint Venture included a $100,000 deposit which has been paid to the Company. The Joint Venture includes the creation of a New Company which will hold the exclusive rights for this market for the United States and Canada.A major research center in the United States associated with a large utility company is currently conducting third party testing and validation. The Company has completed internal testing both in the United States and Australia and has demonstrated reduced hydrocarbon emission and increased heat with the Co-Combustion of Coal and MagneGas®.The third party testing is anticipated to also include an analysis of the volume of gas needed to achieve lowered emission results and the economic impact of this solution. Once third party testing is complete, the Company will work through the new Joint Venture to sell equipment, fuel and byproducts to end user coal power plants in this market. On January 16, 2014, the Company established a subsidiary company, Supplemental Energy Solutions, LLC, to pursue this market.The Company owns 50% of Supplemental Energy Solutions, LLC with the balance owned by confidential partners from the United States and additional partners to be added as warranted. The Company conducted the initial testing of Co-Combustion with Future Energy LLC of Australia, who has since filed a provisional patent for the combustion system used for these tests. The Company entered into a Memorandum of Understanding with Future Energy LLC on September 14, 2013 to share in ownership of this Intellectual Property. On March 19, 2014, the Company signed a Joint Venture agreement with FutureEnergy Pty Ltd of Australia.Under the terms of the agreement, both parties will own 50% of a new Company formed for the purpose of developing, licensing and commercializing new intellectual property for co-combustion of MagneGas fuels with hydrocarbon fuels to reduce emissions and increase energy. This agreement includes and extends beyond the existing partnership of coal co-combustion to include other current and future developments such as the combustion of MagneGas with diesel, heavy oil, aviation fuels, and liquid petroleum gas 19 Research and Development High Volume Processing of Oil The Company has historically processed oil through the addition of water or other dilution, which limits the volume of oil processed and decreases the flame temperature.There are several customers that have requested larger volume processing of oil based waste.The Company has spent considerable effort to achieve lower dilution levels and higher volume processing and has made significant progress to date.It anticipates the oil processing system will be completed in 2014. Smaller Scale Recycler The MagneGas Research and Development team has focused on developing smaller units at lower cost and shorter turnaround times allowing the rapid testing of a variety of liquids. The Company has created a new 20kW micro-unit for the testing of various liquid waste. This unit expedites the testing process for customers and includes a new venturi design which is expected to be the next generation of MagneGas gasification units. The creation of this new unit has substantially increased the speed and efficiency of the testing process for new customers. A new provisional patent application has been filed on this design. Third Party Validation of Fuel and Equipment The Company received independent test results from a laboratory in Europe that demonstrated that sewage, swine blood and leachates, when passed through the MagneGas™ system, results in full sterilization of bio-contaminates suspended in the liquid. MagneGas Australia (an unrelated MagneGas distributor) completed testing of MagneGas™ combusted with coal and found that the emissions from the coal were reduced and the heat output was increased. An independent laboratory in the United States provided certified results that cutting metal with MagneGas does not impact the metal or impede the strength of the weld. An independent laboratory in the United States provided certified results that MagneGas™ made from a proprietary blend of liquid does not contain Carbon Dioxide. An independent laboratory completed shock testing and rapid high compression testing of MagneGas and certified its safety under those conditions. The Company is in the process of conducting tests on various manures and liquid waste processing in order to apply to the Environmental Protection Agency for certification of results. Our Industry Metalworking We produce fuel for the metalworking fuel market. This market is currently dominated by acetylene. Acetylene is a gas that is considered toxic, unstable, emits soot when it burns and can be volatile. In recent years, several acetylene production plants have exploded, raising prices. MagneGas™ on the other hand, emits oxygen when it burns and independent users have rated MagneGas™ as a cleaner alternative to acetylene. Liquid Waste Processing Water-based liquid waste such as sewage, sludge and manures, are traditionally sterilized through the use of anaerobic digestion systems or the addition of chemical sterilization agents.Independent chemical analysis shows that the Company’s patented Plasma Arc Flow System sterilizes water based waste, without the use of chemical additives or anaerobic digestion, while producing a fuel for use as a natural gas alternative.The byproduct of this process is to produce a sterilized liquid that is under development for use as a liquid fertilizer or irrigation water. Co-Combustion The Company has tested in the United States and Australia the co-combustion of MagneGas with hydrocarbon fuels to reduce toxic emissions. The results of the tests included a reduction in carbon dioxide andparticulates and an increase in heat output. The power industry traditionally uses external filtration “scrubbing” systems to reduce emissions of hydrocarbon fuels in the production of electricity. It is the Company’s opinion that MagneGas can be used to better reduce emissions at a lower cost. It is currently conducting third party testing to confirm the results and determine the volume of gas needed to analyze the economic viability of this solution. 20 Our Products We currently have two products: the fuel called MagneGas™ and the machines that produce that gas known as, Plasma Arc Flow systems. Fuel In the United States, we currently produce MagneGas®, which is comprised primarily of hydrogen. The fuel can be used as an alternative to natural gas to power industrial equipment, automobiles and for metal cutting.The fuel is stored in hydrogen cylinders which are then sold to market on a rotating basis.However, the Company has found that its current feedstock creates a fuel that has a flow rate which is difficult to control without repeated training of the user. As a result, the Company has developed MagneGas 2, a new proprietary fuel which testing shows is 38% faster than acetylene for cutting and uses less oxygen. This new fuel is produced from vegetable oil waste as opposed to ethylene glycol. This new fuel is in the process of being launched into the market. Equipment The Plasma Arc Flow System can gasify many forms of liquid waste such as ethylene glycol and sterilize sewage and sludge. Plasma Arc Flow refineries have been configured in various sizes ranging from 50kw to 500kw depending on the application. Plasma Arc Flow systems range in price from $500,000 to $5 Million. A 200Kw gasification system was sold in 2010 to a customer in China for $1.855 Million. We signed an agreement on August 23, 2013 with a group from Central Asia for $499,000 which has been paid in full. Manufacturing Equipment MagneGas™ systems are produced by us at our facility in Tarpon Springs, Florida. The proprietary components of the system are manufactured on location, while commercially available components such as generators and compressors are purchased from existing suppliers and assembled in Tarpon Springs.A new facility was purchased in 2012, located in Tarpon Springs, which will allow the production of up to 30 systems at any one time to allow for rapid growth of the Company. Fuel MagneGas™ currently has the ability to produce fuel in Florida and Michigan. The fuel is compressed into standard industrial gas cylinders and delivered directly to local retail customers and distributors. Current MagneGas™ production is temporarily from a feedstock of virgin ethylene glycol (anti-freeze) and used vegetable oil. We are currently working to enhance our ability to process and compress fuels produced from waste oils on a high volume basis.Jointly, our plan includes provisions to secure the feedstock supplies, relationships and logistical abilities to process post-consumer waste oils such as used motor oils and/or anti-freeze. We estimate that the cost of using post-consumer waste steam feedstock, including related costs such as permitting and waste disposal, will be least 50% lower than the cost of virgin feedstock furthering MagneGas’s advantage over acetylene and allowing us to effectively compete in the propane market. Customers We distribute products through several industrial gas companies in Michigan, Florida, New York, Georgia, Indiana and Pennsylvania. In addition, we have direct retail customers in both Michigan and Florida.In order to become a full service supplier of metal cutting fuel and hard goods, we have entered into an agreement with Matheson Tri-Gas, Inc. to purchase oxygen, argon, nitrogen and other gases at wholesale prices.In addition, we have now started distributing hard goods such as tips, torches, and regulators through Nasco, Inc. a national company that distributes welding supplies.The Company is also in early state due diligence for the acquisition of a regional gas distributor from Florida. Strategic Relationships We recently entered into commercial testing and discussion with a select group of leading U.S. strategic industrial companies and military contractors which, after conducting preliminary reviews of MagneGas™, are now seeking further testing or have agreed to purchase MagneGas™.These types of relationships inherently have a long sales cycle and have been under development for several years. 21 Navy The U. S. Navy has been working with us to explore both the use of MagneGas™ for metal working and the use of the Plasma Arc Flow system for liquid waste processing. The National Center for Manufacturing Sciences, a testing contractor for the U.S. Navy, completed testing of MagneGas™ as an environmentally-friendly alternative for major metal cutting projects, particularly to reduce emissions during the breakup and recycling of retiring vessels. The final written report compared seven methods and gases for metal cutting to find the lowest opacity and showed MagneGas™ as one of the only two methods with positive results.The Company has developed a gas without Carbon Monoxide to meet the Navy standards for this project.On November 1, 2013 the Navy accepted the specifications of this gas and requested onsite testing which occurred in December 2013.The Company has provided the Navy pricing on fuel and is awaiting response. Fire Department Initiatives Both the Clearwater, Florida and New York City Fire Departments have begun to purchase MagneGas as a replacement to acetylene and other cutting systems used by firefighters. Most vehicles used by fire departments in the United States are equipped with acetylene gas to use with demolition and extraction emergencies. MagneGas is stored in cylinders that are much lighter than acetylene, making it easier to handle. In addition, MagneGas has a much smaller heat affected zone, which can be critical to prevent further injury in the event of human extraction from a vehicle or dwelling. Facilities We presently lease 5,000 square feet for our principal offices at 150 Rainville Rd, Tarpon Springs, FL 34689 on a month-to-month basis. The property is a commercial property for our production facility with an attached office. In addition, we have purchased a manufacturing facility adjacent to our current offices. The Company is currently in the process of finding a new facility which is more centrally located to industrial areas of Tampa.This manufacturing facility consists of 2.7 acres of land, a structure to be converted to future office space and a structure currently used to manufacture systems. Intellectual Property The Plasma Arc Flow system forces a high volume flow of liquid waste through an electric arc between carbon electrodes. The benefit of this from a competitive perspective is that it sterilizes the bio-contaminants within the waste without the need to add any chemical disinfecting agents. In addition, while sterilizing the liquid, a clean burning fuel is produced. In addition to the patents list below, the Company has several patents pending. MagneGas Corporation has patent ownership on the technology in the United States and is exploring filing patents under the Patent Cooperation Treaty in other areas of the world as needed. MagneGas Corporation has a 20% ownership interest in MagneGas entities that control the intellectual property in Europe, Africa and China. MagneGas Corporation owns the following U.S. patents: U.S. Patent No. 6,926,872 – issued on August 9, 2005 entitled Apparatus and Method for Producing a Clean Burning Combustible Gas With Long Life Electrodes and Multiple Plasma-Arc-Flows; U.S. Patent No. 6,972,118 – issued on December 6, 2005 entitled Apparatus and Method for Processing Hydrogen, Oxygen and Other Gases; U.S. Patent No. 7,780,924 – issued August 24, 2010 entitled Operating Under High Power, Pressure and Temperature Conditions to Produce A Combustible Gas. U.S. Patent No. 8,236,150 – issued on August 20, 2012 entitled, "Plasma-Arc-Through Apparatus and Process for Submerged Electric Arcs." We also own the United States and Mexico Trademark for "MAGNEGAS." Recent Financings On January 27, 2014, the Company closed on a sale of securities to an institutional investor (the “January 2014 Investor”) providing for the issuance and sale by the Company (the “January 2014 Offering”) of2,323,584 shares of the Company’s common stock, par value $0.001 per share, for a purchase price of $1,858,867.20 and $2,141,132.80 million of shares of the Company's Series B convertible preferred stock (the “Series B Preferred Stock”) which were convertible into a total of 2,676,416 shares of common stock (the “Series B Conversion Shares”).In connection with the purchase of shares of Series B Preferred Stock in the January 2014 Offering, the January 2014 Investor received warrants to purchase a number of shares of common stock equal to 100% of the number of Series B Conversion Shares at an exercise price equal to $1.11 (the “January 2014 Warrants”).Each January 2014 Warrant shall be initially exercisable on the six (6) month anniversary of the issuance date and have a term of exercise equal to five (5) years from the date on which first exercisable.As of March 31, 2014, all of the shares of Series B Preferred Stock had already been converted into the Series B Conversion Shares. 22 On March 28, 2014, the Company completed an offering (the “March 2014 Offering”) with an institutional investor (the “March 2014 Investor”).The securities sold in the March 2014 Offering consisted of2,000,000 shares (the “Shares”) of the Company’s common stock, par value $0.001 per share, and 2,100.5 shares of the Company’s Series C convertible preferred stock (the “Series C Preferred Stock”) which are convertible into a total of 1,448,276 shares of common stock (the “Series C Conversion Shares”) for an aggregate purchase price of $5,000,000 (the Shares, the Preferred Stockand the Conversion Shares shall be referred to as the “Registered Stock”).The Registered Stock is being offered by the Company pursuant to an effective shelf registration statement on Form S-3, which was initially filed with the SEC on May 17, 2013 and declared effective on May 28, 2013 (File No. 333-188661) (the “Registration Statement”). In connection with the purchase of shares of the Registered Stock in the March 2014 Offering, the Company issued warrants to the March 2014 Investor to purchase 1,724,138 shares of common stock at an exercise price equal to $2.15 (the “March 2014 Warrants”).Each March 2014 Warrant shall be initially exercisable on the six (6) month anniversary of the issuance date and have a term of exercise equal to five (5) years from the date on which first exercisable. Employees We presently have twenty six full-time employees. We have leased employees and independent technicians perform production and other duties, as required. We consider our relationship with our employees to be excellent. Results of Operations Comparison for the three and six months ended June 30, 2014and 2013 Revenues For the three months ended June 30, 2014 and 2013 we generated revenues of $178,330 and $133,475, respectively. For the three months ended June 30, 2014 and 2013, we generated revenues from our metal cutting fuel of $139,997and $110,142, respectively. For the six months ended June 30, 2014 and 2013 we generated revenues of $369,931 and $264,325, respectively. For the six months ended June 30, 2014 and 2013, we generated revenues from our metal cutting fuel of $268,924 and $217,659, respectively. Our increase in revenue was primarily due to an increase in metal cutting gas sales, along with the balance of the revenue recognized from the sale of a recycler to our customer from Kazakhstan.The increase in metal cutting gas sales were a result of the signing of new distributors, the addition of new direct customers and the selection of MagneGas fuel for several demolition projects. For our technology licensing, we have recognized $23,333 and $23,333 for the three months ended June 30, 2014 and 2013, respectively, and $46,666 and $46,666 for the six months ended June 30, 2014 and 2013, respectively.These license fees are ratably earned over the terms of the licensing agreement. Operating Expenses Operating costs for the three months ended June 30, 2014 and 2013 were $1,687,681 and $1,504,496, respectively, and for the six months ended June 30, 2014 and 2013 were $3,170,612 and $3,135,940, respectively.During the three months ended June 30, 2014 we recognized a non-cash charge of $373,592 in stock based compensation, compared to $384,700 in the comparable three months ended June 30, 2013.Other non-cash operating expenses were due to depreciation and amortization charges of $102,272 for the three month period ended June 30, 2014, compared to $139,208 for the three months ended June 30, 2013.During the six months ended June 30, 2014 we recognized a non-cash charge of $732,028 in stock based compensation, compared to $785,294 in the comparable six months ended June 30, 2013. Other non-cash operating expenses were due to depreciation and amortization charges of $165,214 for the six month period ended June 30, 2014, compared to $306,899 for the six months ended June 30, 2013.The increase in expenses were primarily due to the an increased focus on investor relations as well as for research and development related to co-combustion and the new oil processing system, while still being able to recognize an offset in our general and administrative operating expenses. In the current quarter, as in prior quarters, we used common stock as a method of payment for certain services, primarily the advertising and promotion of the technology to increase investor awareness and as incentive to its key employees and consultants. We expect to continue these arrangements, though due to a stronger operating position, this method of payment may become limited to employees. 23 Net Loss Our operating results have recognizedlosses in the amount of $1,634,274 and $1,451,906 for the three months ended June 30, 2014 and 2013, respectively, and losses in the amount of $3,030,841 and $3,016,552 for the six months ended June 30, 2014 and 2013, respectively.The increase in the losses was attributable to increase in expenses related to investor relations of which some were offset by decreases in general and administrative expenses through better utilization of funds and implementing tighter controls and policies focusing on priorities to develop new strategies and approaches to the market. Liquidity and Capital Resources The Company recently completed two capital raises and has $6,438,599 in cash as of June 30, 2014.The Company does not anticipate any additional capital raises in 2014 as it strives to obtain cash through the sale of fuel and equipment. As reflected in the unaudited financial statements we currently have an accumulated a deficit of approximately $21.6 million dollars.Our cash flow from operations for the six month period ending June 30, 2014 used approximately $2.3 million of cash.Cash was used primarily to fund ongoing operations. Recent Accounting Pronouncements Except for rules and interpretive releases of the SEC under authority of federal securities laws and a limited number of grandfathered standards, the FASB Accounting Standards Codification™ (“ASC”) is the sole source of authoritative GAAP literature recognized by the FASB and applicable to the Company.Management has reviewed the aforementioned rules and releases and believes any effect will not have a material impact on the Company's present or future consolidated financial statements. Critical Accounting Policies Our significant accounting policies are presented in this Report in our notes to financial statements for the period ended June 30, 2014 and in our notes to financial statements for the fiscal year ended December 31, 2013, which are contained in the Company’s 2013 Annual Report on Form 10-K. The significant accounting policies that are most critical and aid in fully understanding and evaluating the reported financial results include the following: The Company prepares its financial statements in conformity with GAAP. These principles require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management believes that these estimates are reasonable and have been discussed with our board of directors; however, actual results could differ from those estimates. We issue restricted stock to consultants for various services.Cost for these transactions are measured at the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable.The value of the common stock is measured at the earlier of (i) the date at which a firm commitment for performance by the counterparty to earn the equity instruments is reached or (ii) the date at which the counterparty's performance is complete. Long-lived assets such as property, equipment and identifiable intangibles are reviewed for impairment whenever facts and circumstances indicate that the carrying value may not be recoverable.When required impairment losses on assets to be held and used are recognized based on the fair value of the asset.The fair value is determined based on estimates of future cash flows, market value of similar assets, if available, or independent appraisals, if required.If the carrying amount of the long-lived asset is not recoverable from its undiscounted cash flows, an impairment loss is recognized for the difference between the carrying amount and fair value of the asset.When fair values are not available, the Company estimates fair value using the expected future cash flows discounted at a rate commensurate with the risk associated with the recovery of the assets.We did not recognize any impairment losses for any periods presented. We generate revenue through three processes: (a) our sale of our MagneGas™fuel for metal cutting; (b) sale of its Plasma Arc Flow units; and (c) licensing. ● Revenue for metal-working fuel is recognized when shipments are made to customers. We recognize a sale when the product has been shipped and risk of loss has passed to the customer. ● Revenue generated from sales of its production unit is recognized on a percentage of completion, based on the progress during manufacturing of the unit.Our machine is a significant investment and generally requires a 6 to 9 month production cycle.During the course of building a unit the actualcosts are tracked to our cost estimates and revenue is proportionately recognized during the process.Significant deposits are required before production.These deposits are classified as customer deposits.During our production, costs and progress earnings are accumulated and included in “Costs and earnings” as an asset. ● Licenses are issued, per contractual agreement, for distribution rights within certain geographic territories.We recognize revenue ratably, based on the amounts paid or values received, over the term of the licensing agreement. 24 Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 3. Quantitative and Qualitative Disclosures About Market Risk. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Item 4. Controls and Procedures. Disclosure of Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports, filed under the Securities Exchange Act of 1934, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate, to allow timely decisions regarding required disclosure. In designing and evaluating the disclosure controls and procedures, management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable and not absolute assurance of achieving the desired control objectives. In reaching a reasonable level of assurance, management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. In addition, the design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, a control may become inadequate because of changes in conditions or the degree of compliance with policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. As required by the SEC Rule 13a-15(b), we carried out an evaluation under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, of the effectiveness of the design and operation of our disclosure controls and procedures as of the end of the period covered by this report. Based on the foregoing, our principal executive officer and principal financial officer concluded that our disclosure controls and procedures were effective at the reasonable assurance level. Changes in Internal Controls Over Financial Reporting There has been no change in our internal control over financial reporting that occurred during the fiscal quarter covered by this Quarterly Report on Form 10-Q that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1. Legal Proceedings. We are not currently involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. Item 1A. Risk Factors. There havebeenno changes that constitute material changes from the risk factors previously disclosed in our 2013 Annual Report filed on Form 10-K. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. During the period ending June 30, 2014, a total of 359,928 common shares were issued to consultants for various services rendered. The above shares were issued in reliance on the exemption under Section 4(2) of the Securities Act. These shares of our common stock qualified for exemption under Section 4(2) since the issuance shares by us did not involve a public offering. The offering was not a “public offering” as defined in Section 4(2) due to the insubstantial number of persons involved in the deal, manner of the issuance and number of shares issued. We did not undertake an offering in which we sold a high number of shares to a high number of investors. In addition, the investors had the necessary investment intent as required by Section 4(2) since they agreed to and received share certificates bearing a legend stating that such shares are restricted pursuant to Rule 144 of the Act. This restriction ensures that these shares would not be immediately redistributed into the market and therefore not be part of a “public offering.” Based on an analysis of the above factors, we have met the requirements to qualify for exemption under Section 4(2) of the Securities Act for this transaction. Item 3. Defaults Upon Senior Securities. None Item 4. Mine Safety Disclosures. Not applicable Item 5. Other Information. None Item 6. Exhibits Exhibit Number Exhibit Title Filing Method Certification of Principal Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Filed herewith Certification of Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Filed herewith 32.1* Certification of Principal Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Furnished herewith 32.2* Certification of Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Furnished herewith 101.INS XBRL Instance Document Filed herewith 101.SCH XBRL Taxonomy Schema Filed herewith 101.CAL XBRL Taxonomy Calculation Linkbase Filed herewith 101.DEF XBRL Taxonomy Definition Linkbase Filed herewith 101.LAB XBRL Taxonomy Label Linkbase Filed herewith 101.PRE XBRL Taxonomy Presentation Linkbase Filed herewith *In accordance with SEC Release 33-8238, Exhibits 32.1 and 32.2 are being furnished and not filed. 26 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MagneGas Corporation By: /s/Ermanno Santilli Ermanno Santilli Chief Executive Officer (Principal Executive Officer) Dated: August 6, 2014 By: /s/Luisa Ingargiola Luisa Ingargiola Chief Financial Officer (Principal Financial and Accounting Officer) Dated: August 6, 2014 27
